Order denying motion to permit defendant to serve a supplemental answer, to compel plaintiff to reply thereto, and to stay the trial until the service of such reply reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, said answer to be served within five days from the entry of the order herein; issue to remain as of the original date of issue. The proposed supplemental answer contains a statement of facts -which are conceded. It was, therefore, an abuse of discretion not to grant the motion. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.